DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 11 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a method for providing recommended datasets, the method comprising: accessing a data relationship graph comprising a plurality of dataset nodes that each represent a dataset from the dataset store and a plurality of types of edges connecting the dataset nodes, wherein each type of edge represents a measure of a type of similarity between the datasets such that dataset nodes representing datasets with multiple types of similarities are connected by multiple edges and wherein at least one of the types of edges represents a determined similarity between organization of categories and data values stored in the datasets; identifying a target dataset that is associated with the target user, the target dataset being represented in the data relationship graph by a target dataset node; identifying candidate datasets for the target user by identifying a set of dataset nodes in the data relationship graph that are connected to the target data node with a plurality of specified types of edges; for each candidate dataset: generating a behavioral score based on consumption characteristics of the candidate dataset; and 
generating a context score based on a similarity between recent actions performed by the target user, and context characteristics of the candidate dataset including actions performed prior to accessing the candidate dataset by other users who have previously accessed the candidate dataset; selecting a subset of the candidate datasets as the recommended datasets based on a combination of the behavioral score and context score for each candidate dataset; with a combination of all recitations as defined in claim(s) 1, 11.
Therefore, claim(s) 1, 3-4, 6-11, 13-14, and 16-20 are presently allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152
09/30/2021